       Case 1:87-cr-00555-LAP Document 153 Filed 02/02/21 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                       No. 87-CR-555(LAP)

PETER MONSANTO,                                         ORDER

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Peter Monsanto’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(See dkt. no. 148.)     The Government opposed the motion, (see

dkt. no. 150), and Defendant replied, (see dkt. no. 152).            For

the reasons set out below, the motion is GRANTED.

  I.     Background

       Mr. Monsanto is seventy-one years old, having served over

thirty-four years of a life sentence.         (Dkt. no. 148 at 1.)       He

was convicted at trial of RICO violations, RICO conspiracy,

narcotics conspiracy, operating a continuing criminal enterprise

(“CCE”), six counts of possession of firearms, four counts of

federal income tax evasion, and three counts requiring criminal

forfeiture.    See United States v. Simmons, 923 F.2d 934, 940 (2d

Cir. 1991).    Mr. Monsanto received the following sentence: (1)

life imprisonment without parole on the CCE count; (2)

consecutive terms of imprisonment totaling twenty-two years on

the firearms and tax-evasion counts; and (3) twenty years


                                     1
     Case 1:87-cr-00555-LAP Document 153 Filed 02/02/21 Page 2 of 10



imprisonment for each RICO count, consecutive to each other but

concurrent with the CCE count.     (See dkt. no. 87-CR-555.)

Functionally, Mr. Monsanto received a total sentence of life

imprisonment without parole plus twenty-two years.

     In addition to Mr. Monsanto, sixteen other defendants were

named in the original indictment.      (See generally id.)      Ten of

those defendants have since died, and the remaining defendants

have all been released from prison for years.        (See dkt. no. 148

at 2.)

     The charges arose out of Defendant’s position as the leader

of a heroin distribution network, known as the Monsanto Crew,

that functioned from 1981 through 1986 and distributed massive

amounts of heroin in New York City and the northeastern United

States.   See Simmons, 923 F.2d at 940.      The Monsanto Crew was an

extremely violent group that consistently used fierce tactics to

secure its position in the heroin business and to enforce

discipline within its own ranks.       Id. at 941.

     Mr. Monsanto’s prior criminal history included misdemeanor

drug possession (1971), misdemeanor possession of a forged

instrument (1971), felony possession of a dangerous weapon (a

pistol) (1973), and manslaughter (1976).       (See Presentence

Report (“PSR”), Exhibit B to dkt. no 150 at 2-5.)         The

manslaughter offense involved Mr. Monsanto’s shooting a long-

time acquaintance who “had reportedly beaten Monsanto’s wife

                                   2
        Case 1:87-cr-00555-LAP Document 153 Filed 02/02/21 Page 3 of 10



several days before the offense and had made it known that he

intend[ed] to kill Montsanto.”        (Id. at 4.)     “Two loaded,

operable handguns were recovered from the vehicle in which [the

deceased] was seated at the time of his death.”           (Id.)

        During the over thirty-four years of his incarceration, Mr.

Monsanto has been a model prisoner.         For example, as reflected

in his most recent Reentry Plan-Progress Report (“RPPR”), it was

suggested that Mr. Monsanto complete the Victim Impact program,

and he followed that suggestion and “has competed numerous

additional programs shown to reduce recidivism.”            (RPPR, Exhibit

A to dkt. no. 148 at 1.)       Additionally, “[h]e has only received

one incident report during this entire period of incarceration,”

and he “has maintained clear conduct since September 2011.”

(Id. at 1-2.)

        The RPPR also indicates that Mr. “Monsanto has worked in

. . .    UNICOR, Food Service, Facilities, Laundry, and

Correctional Services and Recreation,” earning “good work

evaluations from his detail supervisors on a consistent basis

throughout his incarceration.”        (Id. at 1.)     Mr. Monsanto has

also taken many courses, including business law, concepts of

computers, business management, management, history, and U.S.

History II.     (See id. at 2-3.)     The RPPR concludes as follows:

        Overall, inmate Monsanto has done well during
        incarceration. He has completed recommended programs
        and interacts with staff and peers in a very

                                      3
        Case 1:87-cr-00555-LAP Document 153 Filed 02/02/21 Page 4 of 10



     respectful manner. He has also done well from a work
     performance perspective[,] earning good work
     evaluations from all of his detail supervisors.

(Id. at 5.)

     Mr. Monsanto received excellent reviews from Bureau of

Prisons (“BOP”) staff.       For example, Marvin Jones, Food Service

Foreman, has known Mr. Monsanto for twenty-seven years and notes

that over that time Mr. Monsanto has “maintained a good standing

with staff and inmates,” “has been an effective leader for the

younger guys,” and “has had a positive impact on the work

environment.”     (Exhibit B to dkt. no. 148 (“Ex. B.”) at 5.)            Mr.

Jones concludes by offering that he believes Mr. “Monsanto is

more than prepared for society, and should be given the

opportunity to show his growth with a second chance.”             (Id.)

     On October 23, 2020, Mr. Monsanto made a pro se request to

the Warden of FCI Allenwood for compassionate release based on

the COVID-19 pandemic.       (See Exhibit J to dkt. no. 148.)        After

the Warden did not respond for thirty days, Defendant filed the

instant motion with the Court.        (See dkt. no. 148.)

  II.     Applicable Law

     Defendant moves for a reduction of his term of imprisonment

under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step

Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239

(2018).    Under that provision, the Court may reduce Defendant’s

sentence if it finds that (1) “extraordinary and compelling

                                      4
         Case 1:87-cr-00555-LAP Document 153 Filed 02/02/21 Page 5 of 10



reasons warrant such a reduction” and (2) “such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.”        18 U.S.C. § 3582(c)(1)(A).       The

relevant Guidelines policy statement counsels that a reduction

also is not proper unless “[t]he defendant is not a danger to

the safety of any other person or to the community.”1

     Under the First Step Act, the Court may exercise its

“discretion in determining what are extraordinary

circumstances.”       United States v. Brooker, 976 F.3d 228, 234 (2d

Cir. 2020).      But a court’s finding such circumstances merely

permits a defendant’s release--it does not mandate it.              See,

e.g., United States v. Ebbers, 432 F. Supp. 3d 421, 430

(S.D.N.Y. 2020); United States v. Israel, No. 05-CR-1039 (CM),

2019 WL 6702522, at *11 (S.D.N.Y. Dec. 9, 2019).             Ultimately,

“[t]he defendant has the burden to show he is entitled to a

sentence reduction.”        United States v. Lisi, 440 F. Supp. 3d

246, 249 (S.D.N.Y. 2020).

     If the defendant establishes extraordinary or compelling

circumstances, the Court must still consider the § 3553(a)

sentencing factors “to the extent that they are applicable.”               18

U.S.C. § 3582(c)(1)(A).        Those factors include, inter alia, “(1)




     1 U.S.S.G. § 1B1.13; see also United States v. Jordan, No.
1:19-CR-478-GHW, 2020 WL 4195353, at *2 (S.D.N.Y. July 16, 2020)
(“The relevant policy statement is U.S.S.G. § 1B1.13.”).
                                       5
     Case 1:87-cr-00555-LAP Document 153 Filed 02/02/21 Page 6 of 10



the nature and circumstances of the offense and the history and

characteristics of the defendant”; (2) “the need for the

sentence imposed . . . to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment for the offense”; (3) “the need for the sentence

imposed . . . to protect the public from further crimes of the

defendant”; and (4) “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been

found guilty of similar conduct.”      Id. § 3553(a)(1)-(2), (6).

  III. Discussion

     Mr. Monsanto has exhausted his administrative remedies--he

waited thirty days to file this motion, see 18 U.S.C.

§ 3582(c)(1)(A)--so the Court considers the merits.

       a. Extraordinary and Compelling Circumstances

     First, the Court finds that Mr. Monsanto has demonstrated

“extraordinary and compelling circumstances warranting release”

under § 3582(c)(1)(A) for two reasons: (1) his rehabilitation,

remorse, BOP staff support, close family contacts, and post-

release plan; and (2) the danger posed to him by COVID-19.             As

set out above, Mr. Monsanto has been a model prisoner, receiving

excellent work reports throughout his incarceration.         For

example, David Nau, an Administrator in the Food Service

Department, commented favorably on Mr. Monsanto’s work quality

and attitude, concluding his observations with the following:

                                   6
     Case 1:87-cr-00555-LAP Document 153 Filed 02/02/21 Page 7 of 10



     [O]verall I can say that while he was an inmate at USP
     Lewisburg and now an inmate at FCI Allenwood, I do
     believe he has been rehabilitated and if given the
     chance could return to society and become a productive
     individual and to finish his life surrounded by his
     family and friends.

(Ex. B at 3.)   Similarly, Darnley Grover, the Food Service

Foreman, lauded Mr. Monsanto’s dependability and work ethic,

stating that Mr. Monsanto is a “role model for his fellow

inmates, and on a personal note, I can unreservedly say that

Monsanto will fit perfectly in society.”       (Id. at 4.)     And there

is a raft of letters to the same effect from numerous

supervisors who have worked with Mr. Monsanto over the years.

(See generally id.)

     Mr. Monsanto’s fellow inmates also offered strong

recommendations on his behalf.     For example, Terry Middleton,

Northeast Florida Vice President for the “Congressionally

recognized Reality Check Program” and a fellow inmate of Mr.

Monsanto’s at FCI Allenwood, writes that if he had to sum up Mr.

Monsanto’s character, he would underscore his “integrity.”             (Id.

at 16.)   Mr. Middleton also notes that Mr. Monsanto consistently

emphasized his “remorse for his youthful indiscretions.”          (Id.)

     Upon release, Mr. Monsanto plans to reside with his wife,

Jacqueline Monsanto, in Connecticut.      (See dkt. no. 148 at 5.)

Between them, they share numerous children, grandchildren, and

even great-grandchildren, all of whom are law-abiding citizens.


                                   7
         Case 1:87-cr-00555-LAP Document 153 Filed 02/02/21 Page 8 of 10



(See Ex. B at 18-19.)        And as their letters make plain, Mr.

Monsanto’s family members support his release.            The following

examples are instructive:

          Ms. Monsanto, now seventy-six years old, writes
           about all the family moments Mr. Monsanto has missed
           and that she “just want[s] [her] family to be whole
           again.” (Id. at 19.)

          Mr. Monsanto’s daughter, Jacqueline, writes that she
           was two years old when Mr. Monsanto went into
           prison, so she has no memory of her father as a free
           man. (See id. at 21.) She says that “I too have
           been sentenced to life without the possibility of
           parole” and that “[m]y sentence is much harsher than
           the one [my father] received.” (Id.) She then
           describes what she missed of her father at different
           ages but writes joyfully that she now has a son of
           her own, born November 29, 2019, “who would greatly
           benefit from the love and guidance of his
           grandfather in his life.” (Id. at 22.)

          Mr. Monsanto’s son, Destineze, now thirty-five years
           old, writes that he also never knew his father as a
           free man. (See id. at 23.)    Destineze has two
           daughters of his own, one ten and the other five.
           (See id.) They all would welcome Mr. Monsanto to
           the family.

     In addition to the letters from his family members, Mr.

Monsanto also has an employment plan, even at seventy-one years

of age.     Paul Tallini, CEO of American Litigation Consultant

LLC, has written to inform the Court that, if Mr. Monsanto is

released, he would hire him to counsel teens and young adults to

lead law-abiding lives.        (See id. at 14.)     Mr. Tallini himself

served nearly thirty years in prison, some with Mr. Monsanto,




                                       8
     Case 1:87-cr-00555-LAP Document 153 Filed 02/02/21 Page 9 of 10



and believes that he and Mr. Monsanto would make a compelling

advocacy team.   (See id.)

     With respect to the COVID-19 pandemic, as noted, Mr.

Monsanto is seventy-one years old.      As the reports attached to

Mr. Monsanto’s motion conclude, “[a]ge is by far the strongest

predictor of an infected person’s risk of dying.”         (Exhibit K to

dkt. no. 148 at 4.)   Indeed, according to one report citing data

from the CDC and Johns Hopkins University, eight out of ten

deaths in the United States from COVID-19 have been in people

sixty-five and older.    (See id. at 10.)     While the Court

acknowledges BOP’s monumental efforts to minimize the spread of

the virus in its institutions, it is notoriously difficult to do

in a congregate setting.     There can be no doubt that, at his

age, Mr. Monsanto is at great risk.

       b. Section 3553(a) Factors

     Second, the § 3553(a) factors counsel in favor of release.

There is no doubt that Mr. Monsanto’s crimes of conviction were

among the most serious.    But he has already received a serious

punishment: thirty-four years’ imprisonment and counting.          While

general deterrence is always important, especially in these

kinds of cases, thirty-four years, in the Court’s view, fulfills

that sentencing objective.     As noted in the letters quoted

above, there is no need for further incarceration to protect the

public from further crimes by this defendant.        Finally, as also

                                   9
     Case 1:87-cr-00555-LAP Document 153 Filed 02/02/21 Page 10 of 10



noted above, all of Mr. Monsanto’s co-defendants have either

died or been released.    To keep him incarcerated until the end

of his life would constitute a particularly cruel sentencing

disparity.

  IV.    Conclusion

     For the reasons set out above, Mr. Monsanto’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

[dkt. no. 148] is GRANTED.

SO ORDERED.

Dated:       February 2, 2021
             New York, New York


                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   10
